Citation Nr: 1706529	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  10-35 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher initial disability rating in excess of 10 percent for the service-connected right shoulder degenerative joint disease (right shoulder disability) from November 1, 2008. 

2.  Entitlement to a higher initial disability rating in excess of 10 percent for the service-connected left shoulder degenerative joint disease (left shoulder disability) from November 1, 2008.

3.  Entitlement to a higher initial disability rating in excess of 20 percent for the service-connected right shoulder disability for the entire initial rating period from November 1, 2008.

4.  Entitlement to a higher initial disability rating in excess of 20 percent for the service-connected left shoulder disability for the entire initial rating period from November 1, 2008. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)

ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1964 to October 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the RO in Winston-Salem, North Carolina.  Jurisdiction over this claim is currently with the RO in Roanoke, Virginia.  The December 2008 rating decision, in pertinent part, granted service connection for degenerative joint disease (DJD) in the right and left shoulders, assigning an initial disability rating of 10 percent from November 1, 2008 (the date after service separation) for the right shoulder disability under Diagnostic Code (DC) 5201-5019, and assigning an initial disability rating of 10 percent from November 1, 2008 for the left shoulder disability under DC 5003-5019.  38 C.F.R. § 4.71a (2016).  Hyphenated Diagnostic Codes are used when a rating under one Code requires use of an additional Diagnostic Code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2016).  The additional Code, shown after the hyphen, represents the basis for the rating, while the primary Code indicates the underlying source of the disability.  Thus, the right shoulder disability rating should have been reflected as DC 5019-5201, and the left shoulder disability rating should be been reflected as DC 5019-5003 on the rating code sheet.  Diagnostic Code 5019 instructs that a bursitis disability is to be rated under DC 5003, which in turn, provides a minimum 10 percent disability rating on the basis of painful arthritis and noncompensable limitation of motion caused by pain.  If, however, the bursitis disability results in a compensable limitation of motion, then DC 5003 directs the disability to be rated under the appropriate Diagnostic Code for the specific joint or joints involved, which in this case would be for the limitation of motion of the arm under DC 5201.

In November 2009, the Veteran filed a Notice of Disagreement (NOD) as to the initial disability ratings assigned for the right shoulder DJD and the left shoulder DJD.  In June 2010, the RO issued a Statement of the Case (SOC), which continued the initial disability ratings at 10 percent.  In August 2010, the Veteran filed a substantive appeal, via VA Form 9, asserting a higher disability rating is more appropriate for both shoulder disabilities.  Since issuance of the SOC concerning the initial disability ratings, the Veteran was provided with another VA examination in February 2011.  Subsequently, the RO issued a Supplemental Statement of the Case (SSOC) in March 2013, which continued the initial disability ratings at 10 percent for each shoulder disabilities.

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in October 2016, the transcript for which has been associated with the claims file.  During the October 2016 Board hearing, the Veteran testified that the condition of both the right shoulder DJD and the left shoulder DJD have deteriorated since the most recent February 2011 VA examination.  Additionally, as discussed below, the Board finds that the February 2011 VA examination is not adequate in assessing the current level of disability in the right and left shoulders.  As such, the Board's instant decision bifurcates the issues of entitlement to higher initial disability ratings for the right shoulder disability and the left shoulder disability as listed on the Title page.  Such bifurcation of these issues permits the Board to grant higher initial disability ratings to which the evidence of record shows the Veteran is entitled, without delay of this grant of benefits awaiting additional development relating to whether the Veteran is entitled to still higher initial disability ratings for any of these service-connected disabilities.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).   

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to ensure a total review of the evidence.  The issues of entitlement to a higher initial disability rating in excess of 20 percent for the right shoulder disability and a higher initial disability rating in excess of 20 percent for the left shoulder disability for the entire rating period from November 1, 2008 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.	For the entire rating period on appeal from November 1, 2008, the service-connected right shoulder disability resulted in limitation of motion in the right arm, including due to painful motion, that more nearly approximated limitation of motion at the shoulder level.

2.	For the entire rating period on appeal from November 1, 2008, the service-connected left shoulder disability resulted in limitation of motion in the left arm, including due to painful motion, that more nearly approximated limitation of motion at the shoulder level.


CONCLUSIONS OF LAW

1.	Resolving reasonable doubt in favor of the Veteran, for the entire initial rating period on appeal from November 1, 2008, the criteria for a higher initial disability rating of 20 percent for the service-connected right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200-5203 (2016).

2.	Resolving reasonable doubt in favor of the Veteran, for the entire initial rating period on appeal from November 1, 2008, the criteria for a higher initial disability rating of 20 percent for the service-connected left shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200-5203 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board is granting a 20 percent disability rating for the entire initial rating period on appeal from November 1, 2008, for each of the right and left shoulder disabilities.  As the Board is remanding the remaining aspect of the appeal pertaining to higher initial ratings for both the right and left shoulder disabilities, no discussion regarding VCAA notice or assistance duties is necessary with respect to these remaining rating issues, or discussion regarding extraschedular consideration.  
Disability Rating Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2016).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2016).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As discussed in detail below, the Board is bifurcating and remanding the remaining issues on appeal; therefore, the propriety of any "staged" ratings will not be addressed.

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell, 25 Vet. App. 32 (2011).  The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran asserts higher initial disability ratings are warranted for the service-connected right shoulder disability and left shoulder disability due to symptoms such as chronic pain, limited mobility, weakness, and difficulty performing daily activities such as driving.  In the November 2009 NOD, the Veteran asserted the right and left shoulder disabilities have caused constant pain, resulting in limited physical activity and difficulty sleeping due to discomfort and pain.  In the August 2010 VA Form 9, the Veteran stated that the right and left shoulder disabilities have caused chronic pain and limited mobility such that the Veteran was unable to raise either arm to the sides of the body, or above the head.  The Veteran also asserted being removed from shipboard duties during active service and place on limited duty due to the functional impairment in both shoulders.  Moreover, during the October 2016 Board hearing, the Veteran testified to symptoms of grinding, joint locking, limitation of motion, weakened movement, and guarded actions as a result of the right and left shoulder disabilities.

Disorders of the shoulders are rated under DC 5200 through DC 5203 of 38 C.F.R. § 4.71a.  The above-referenced Diagnostic Codes provide for different ratings in certain instances depending on whether the shoulder involved is the major or minor joint.  A February 2011 VA examination report reflects that the Veteran is right hand dominant.  

The right (dominant) shoulder disability has been assigned a 10 percent disability rating from November 1, 2008 under 38 C.F.R. § 4.71a, hyphenated DC 5019-5201, which would indicate bursitis resulting in limitation of right arm motion; however, the RO's analysis in the December 2008 rating decision reveals the 10 percent rating was actually awarded based on painful motion of a major joint.  As the adjudicative findings under the reasons and bases of the December 2008 rating decision show no limitation of right shoulder motion, necessarily, the 10 percent rating was actually granted based on the criteria at DC 5003 below, not under the criteria of DC 5201, because the minimum rating of 20 percent is provided when there is right shoulder motion limited to shoulder level.  On the question of which criteria the RO actually used to rate the right shoulder disability, the facts show that the Veteran had right shoulder bursitis in the form of degenerative joint disease (which the rating criteria direct is to first be rated under DC 5003 if noncompensable), diagnosis (advanced degenerative joint disease of the glenohumeral joint), clinical findings (no limitation of motion), and the VA adjudicator's reasons and bases (rating on pain and no limitation of motion) are of more probative value than the aspect of the DC attached to the code sheet (rating sheet) when entering the rating.  Based on the above, the Board finds that the right shoulder disability was effectively rated under the hyphenated DC 5019-5003, for bursitis with residual painful arthritis manifested by noncompensable limitation of right shoulder motion (due to pain).  Even though the right shoulder disability was effectively rated under DC 5019-5003 initially, as discussed below, the Board finds that the Veteran's right shoulder disability more nearly approximates the 20 percent criteria under DC 5201.

Under DC 5201, limitation of motion of an arm at the shoulder level warrants a 20 percent rating whether it is the major or minor extremity.  When motion is limited to midway between the side and shoulder level, a 30 percent rating is warranted for the major extremity and 20 percent for the minor extremity.  When motion is limited to 25 degrees from the side, a 40 percent rating is warranted for the major extremity and 30 percent for the minor extremity.  38 C.F.R. § 4.71a.

Normal ranges of shoulder flexion and abduction are from 0 to 180 degrees, and external and internal rotations are from 0 to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2016).  In determining whether a veteran has limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-316 (2003).

The left shoulder disability has been assigned a 10 percent initial disability rating (purportedly) under DC 5019-5003 from November 1, 2008.  Bursitis under DC 5019 is to be rated on limitation of motion of the affected part as degenerative arthritis.  Hence, DC 5019 appears first as it is the primary Code representing the underlying disability, followed by hyphen DC 5003, representing the basis for the rating.  Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under 
DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  Even though the left shoulder disability was effectively rated under 
DC 5019-5003 initially, as discussed below, the Board finds that the evidence of record demonstrates that the left shoulder disability has more nearly approximated the 20 percent rating criteria under DC 5201 for the entire initial rating period on appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by, or on behalf of, the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Initial Disability Rating for a Right Shoulder Disability

As stated above, the right (dominant) shoulder disability was effectively rated under DC 5019-5003, and assigned a 10 percent initial disability rating from November 1, 2008.  The Veteran contends that a higher initial disability rating is warranted for the service-connected right shoulder disability due to symptoms such as chronic pain, limited motion, and weak and guarded movement.

After a review of all the evidence, lay and medical, the Board finds that the criteria for an initial rating of 20 percent under DC 5201 for the right shoulder disability have been more nearly approximated for the entire initial rating period from November 1, 2008.  38 C.F.R. §§ 4.3, 4.7.

Service treatment records reflect that the Veteran had early onset degenerative joint disease in the right shoulder as early as March 1994.  A March 2007 service treatment record reflects the condition of the right shoulder had deteriorated and that the degenerative joint disease in the right shoulder (as well as in the left shoulder) was significant, such that the medical examiner noted the Veteran presented somewhat of a safety risk onboard a Naval ship because the Veteran did not have full active range of motion in both shoulders, so would have difficulty moving through the scuttles.  Flexion in the right shoulder was limited to 145 degrees, abduction was limited to 95 degrees, external rotation was limited to 30 degrees, internal rotation was limited to 20 degrees, and painful movement was noted although the degree of onset of pain was not specified.

An April 2007 service treatment record shows an MRI of the right shoulder revealed advanced remodeling of the glenoid and of the humeral head with large osteophytes.  The labrum was noted to be irregular with multiple small tears, and moderate tendinosis of the supraspinatus tendon and inferior spurring of the acromioclavicular joint were observed.  A July 2007 service treatment record notes the Veteran complained of right shoulder pain and limited mobility.  Flexion in the right shoulder was limited to 110 degrees, abduction was limited to 75 degrees, external rotation was limited to 15 degrees, internal rotation was limited to sacral level, and painful motion was noted at the end of all ranges of motion.

At a September 2008 VA examination, the Veteran reported having undergone arthroscopic surgery for both shoulders earlier that year, but was still having constant stiffness and pain throughout the right shoulder joint with a severity level of six out of ten.  An X-ray image of the right shoulder revealed moderately advanced degenerative arthritic changes in the right glenohumeral joint with a flattening of the articular portion of the humeral head, and marginal juxta-articular sclerotic change.  Upon examination of the right shoulder, the VA examiner found the right shoulder was without evidence of palpable tenderness, guarding of movement, subluxation, locking pain, or ankylosis; however, painful motion in the right shoulder was noted at 90 degrees flexion and 90 degrees abduction.

A November 2011 treatment record from the VA Medical Center (VAMC) in New Orleans notes the medical examiner observed the Veteran had pain when raising the arms above the shoulder line.

During the October 2016 Board videoconference hearing, the Veteran reported a worsening of the right shoulder disability since the most recent February 2011 VA examination.  Specifically, the Veteran testified that severity of pain and the limitation of motion in the right shoulder had been gradually increasing over time.  The Veteran further testified that any motion in the right shoulder must be accomplished in a slow and methodical manner, otherwise quick movements caused the right shoulder to lock up.  Additionally, the Veteran demonstrated that he was only able to lift the right arm to approximately 45 degrees without pain.

As detailed above, for the initial rating period from November 1, 2008, the evidence shows that the right shoulder disability has been manifested by symptoms of pain and locking of the shoulder joint that more nearly approximates limitation of motion of the arm to the shoulder level.   Resolving reasonable doubt in favor of the Veteran, for the entire initial rating period from November 1, 2008, the Board finds that an initial rating of 20 percent under Diagnostic Code 5201 have met.  38 C.F.R. §§ 4.3, 4.7.

The Board will not address in this decision entitlement to an initial disability rating in excess of 20 percent or any extraschedular consideration for the right shoulder disability for any period because the Board has bifurcated the issue and is remanding the remaining question of entitlement to an initial disability rating in excess of 20 percent for the right shoulder disability for any part of the initial rating period from November 1, 2008.  The Board will address this matter in a later decision if the benefits sought on appeal are not granted by the AOJ upon remand.  See Locklear, 24 Vet. App. 311 (bifurcation of a claim generally is within VA's discretion); Tyrues, 23 Vet. App. at 178-79, aff'd, 631 F.3d 1380 (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).


Initial Disability Rating for a Left Shoulder Disability

As stated above, the left shoulder disability has effectively been assigned a 10 percent initial disability rating under DC 5019-5003.  The Veteran contends that a higher initial disability rating is warranted for the service-connected left shoulder disability due to symptoms such as chronic pain, limited motion, and weak and guarded movement.

After a review of all the evidence, lay and medical, the Board finds that the criteria for an initial rating of 20 percent under DC 5201 for the left shoulder disability have been more nearly approximated for the entire initial rating period from November 1, 2008.  38 C.F.R. §§ 4.3, 4.7.

Service treatment records from December 1993 reflect the Veteran was first diagnosed with degenerative changes in the left glenohumeral joint and osteoarthrosis based on an X-ray that revealed degenerative changes of the left glenohumeral head.  A March 1994 service treatment record shows the Veteran complained of increased pain with overhead activity, limitation of motion, and problems lifting objects.  Left shoulder flexion was limited to 140 degrees without pain, and abduction was limited to 90 degrees without pain.

Shortly thereafter, in a June 1994 service treatment record, a range of motion test of the Veteran's left shoulder revealed motion was limited to 90 degrees flexion, 80 degrees abduction, and 33 degrees external rotation.

By the time of the March 2007 service treatment record, the Veteran had significant degenerative joint disease in the left shoulder and was unable to lift the left arm overhead.  Left shoulder flexion was limited to 140 degrees, abduction was limited to 110 degrees, external rotation was limited to 10 degrees, internal rotation was limited to 30 degrees, and painful motion was also noted although not specified.

An April 2007 service treatment record reflects an MRI of the left shoulder revealed advanced remodeling of the glenoid and of the humeral head with large osteophytes.  The labrum was noted to be irregular with multiple small tears, and mild to moderate tendinosis of the supraspinatus tendon was observed.  A July 2007 service treatment record shows the Veteran complained of left shoulder pain and had a 15 to 16 year history of limited mobility in the left shoulder.  Flexion in the left shoulder was limited to 110 degrees, abduction was limited to 75 degrees, external rotation was limited to 10 degrees, internal rotation was limited to sacral level, and painful motion was noted at the end of all ranges of motion.

During the September 2008 VA examination, the Veteran reported having constant stiffness and pain throughout the left shoulder joint with a severity level of six out of ten, despite having undergone arthroscopic surgery for both shoulders earlier that year.  An X-ray image of the left shoulder revealed moderately advanced degenerative arthritic changes in the left glenohumeral joint with a flattening of the articular portion of the humeral head, and marginal juxta-articular sclerotic change.  Upon examination of the left shoulder, the VA examiner found the left shoulder to be normal, without evidence of palpable tenderness, guarding of movement, subluxation, locking pain, or ankylosis.  Ranges of motion in the left shoulder were limited due to pain as painful motion in the left shoulder was noted at 90 degrees flexion and 90 degrees abduction.

A November 2011 treatment record from the New Orleans VAMC shows the medical examiner observed painful motion when the Veteran raised the arms above the shoulder line.

During the October 2016 Board videoconference hearing, the Veteran reported a worsening of the left shoulder disability since the most recent February 2011 VA examination as the severity of pain and limitation of motion in the left shoulder has gradually increased over time.  The Veteran further testified that any motion in the left shoulder must be done in a slow and methodical manner, otherwise quick movements caused the left shoulder to lock up.  Additionally, the Veteran demonstrated that he was only able to lift the left arm to approximately 30 degrees without pain.

As detailed above, for the initial rating period from November 1, 2008, the evidence shows that the left shoulder disability has been manifested by symptoms of pain and locking of the shoulder joint that result in limitation of motion of the arm to the shoulder level.   Resolving reasonable doubt in favor of the Veteran, for the entire initial rating period from November 1, 2008, the Board finds that an initial rating of 20 percent under Diagnostic Code 5201 have been met.  38 C.F.R. §§ 4.3, 4.7.
The Board will not address in this decision entitlement to an initial disability rating in excess of 20 percent or any extraschedular consideration for the left shoulder disability for any period because the Board has bifurcated the issue and is remanding the remaining question of entitlement to an initial disability rating in excess of 20 percent for the left shoulder disability for any part of the initial rating period from November 1, 2008.  The Board will address this matter in a later decision if the benefits sought on appeal are not granted by the AOJ upon remand.  See Locklear, 24 Vet. App. 311 (bifurcation of a claim generally is within VA's discretion); Tyrues, 23 Vet. App. at 178-79, aff'd, 631 F.3d 1380 (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).


ORDER

From November 1, 2008, a 20 percent initial disability rating for a right shoulder disability is granted.

From November 1, 2008, a 20 percent initial disability rating for a left shoulder disability is granted.


REMAND

Initial Shoulder Ratings in Excess of 20 Percent

During the October 2016 Board hearing, the Veteran testified that the conditions of the right and left shoulder disabilities have further deteriorated since the most recent February 2011 VA Examination.  The Veteran asserted that the shoulder disabilities cause chronic pain, loss of range of motion due to severe painful motion, weakness, guarding of arm movements, and locking of the shoulder joints upon sudden arm movements.

While the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted (see Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) and VAOPGCPREC 11-95), in the context of a specific assertion of worsening or evidence suggesting a worsening since the last examination, an examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  The Veteran has made specific statements with regard to the worsening of the service-connected right and left shoulder disabilities since the last VA examination.  As such, the Board finds that further examination is required so the decision is based on a record that contains a current examination. 

Next, during the most recent February 2011 VA examination, the VA examiner reported range of motion testing results for flexion and abduction in both shoulders that were close to full, with painful motion beginning at the final 10 degrees of motion, which were all recorded at well above the shoulder line.  Specifically, range of motion testing revealed flexion in the right and left shoulders, and abduction in the right shoulder, were limited to 160 degrees, with painful motion beginning at 150 degrees; abduction in the left shoulder was limited to 150 degrees, with painful motion beginning at 140 degrees.

Additionally, the VA examiner in February 2011 noted no additional loss of motion on repetitive use for all joint motions measured in both the right and left shoulder, even though external and internal rotation in both shoulders were limited to 20 degrees, with painful motion beginning at 10 degrees all around.  The VA examiner did not provide an explanation for how the Veteran was able to perform repetitive testing without additional loss of motion when the Veteran was already experiencing so much painful motion upon external and internal rotations in both shoulders prior to repetitive testing.  Further, the VA examiner did not perform any imaging studies of the shoulders, but nonetheless concluded that there was no loss of bone or part of a bone in either shoulder.

As the February 2011 VA examiner indicated painful motion beginning at 10 degrees for external and internal rotation motions tested in both shoulders, and also indicated painful motion beginning at 150 degrees for nearly all of the flexion and abduction motions tested in both shoulders, which findings are uncharacteristically uniform for careful measure of motion and are also inconsistent with other medical evidence of record in this case, are suggestive of a default reporting rather than careful measures.  When indicating where pain began in each plane and each joint, it is also unclear from the February 2011 VA examination report whether the VA examiner was reporting the Veteran's subjective complaints of pain on motion or actual objective indicators.  See Mitchell, 25 Vet. App. at 38-43 (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).

Finally, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 (2016) requires that all VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  It is not clear whether joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, was conducted at the most recent February 2011 VA examination.  As such, remand is necessary for another VA examination.  Upon remand, VA should also obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the issues of entitlement to a higher initial disability rating in excess of 20 percent for the right shoulder disability and a higher initial disability rating in excess of 20 percent for the left shoulder disability for the entire initial rating period from November 1, 2008 are REMANDED for the following actions:

1.  Associate with the record any VA treatment records pertaining to the treatment of the Veterans right and left shoulder disabilities.

2.  Schedule a VA examination to assist in determining the current severity of the right shoulder disability and the left shoulder disability.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

The VA examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for each joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  If an opinion cannot be given without resorting to mere speculation, the VA examiner should state so and further provide a reason for such conclusion.  

With respect to each disability, is there any additional functional loss attributable to pain, weakness, fatigue, or incoordination associated with the disability, to include any loss of range of motion due to pain or during flare-ups?  The examiner should express the additional functional limitation in terms of the degree of additional limitation of motion due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  

The VA examiner should discuss any discrepancies between the range of motion reflected upon physical testing and at what degree objective evidence of painful motion begins.

3.  Then, readjudicate the issues on appeal in light of all pertinent evidence.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


